Lewis, J.
1. When this case was here before (96 Ga. 60), it was ruled", that in the absence of evidence showing what was the law of Tennessee, the common law was presumed to be of force there; and that according to the rules of the common law, the contract sued on being one of indorsement, the indorser was entitled to notice of a failure-by the maker to pay the note at maturity. It appearing upon a sec- ’ ond trial of the present case that there was no statutory law of the-i State of Tennessee defining the character of the contract in question,, but that the same was governed by the rules of the common law, this-court will adhere to its former decision, notwithstanding the court- . of last resort of that State had construed similar contracts differently under the rules of the common laW.
2. It follows from the above, that it was error to admit evidence showing what construction based upon the common law the Supreme. Court of Tennessee had placed upon similar contracts.

Judgment reversed.


All concurring, except Cobb, J., absent.